7 So. 3d 644 (2009)
Latoya MAHONEY-SMITH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-30.
District Court of Appeal of Florida, Third District.
April 22, 2009.
Rehearing Denied May 19, 2009.
Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before RAMIREZ, WELLS and ROTHENBERG, JJ.
WELLS, J.
Latoya Mahoney-Smith appeals from her conviction and sentence for stalking, aggravated stalking, and multiple violations of an injunction against repeat violence claiming that the trial court erred (1) in permitting the state to introduce testimony about her past behavior, (2) in failing to instruct the jury on attempted violation of an injunction, and (3) in failing to enter a judgment of acquittal because the State failed to prove malice, harassment, or emotional distress. Because the record demonstrates facts sufficient to establish each element of the charges against Mahoney-Smith and because we find no error in either the trial court's evidentiary rulings or the jury instructions given, we affirm. See Dorsett v. State, 944 So. 2d 1207, 1213 (Fla. 3d DCA 2006) (confirming that evidence of prior bad acts may be admitted where it is inextricably intertwined with the charges being prosecuted and thus necessary to adequately describe the deed; to provide an intelligent account of the crimes charged; to establish the entire context out of which the charged crimes arose; or to adequately describe the events leading up to the charged crimes); see also Fla. R.Crim. P. 3.510(a) (confirming that the court "shall not instruct the jury if there is no evidence to support the attempt and the only evidence proves a completed offense").
Affirmed.